Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 23-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I (claims 17-22) and Group II (claims 23-33) lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is drawn to a non-enzymatic method for preparing therapeutic cells using a milling device equipped with blades. Group II is drawn to a specific milling device that has a casing, an inlet, an outlet, an operating volume, and a rotor with rows of blades. Although claim 23 is dependent upon 17, claim 23 is group with claims 24-33 because they share the same technical features. Group I and Group II do not share the same or corresponding technical feature because Group I does not share the feature of the milling device specified in Group II. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Response to Amendments
Objections to claims 1-5 have been withdrawn because the claims have been cancelled.
Rejections to claims 1-5 have been withdrawn because the claims have been cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vossman et al (US20100285521A1 published 11/11/2010; hereinafter Vossman)
Regarding claim 17, Vossman teaches a non-enzymatic method for preparing therapeutic cells from adipose tissue (methods and devices for collecting and pre-processing adipose tissue – paragraph 11) comprising: 
continuously feeding the adipose tissue (injecting the input composition – paragraph 15 and inlet 103 connected to a surgical catheter for use in a liposuction procedure – Fig. 1A and paragraph 42) to a milling device (a tissue processing device – Fig. 1A); 
continuous controlled processing the adipose tissue inside the milling device (separating at least a portion of the input composition into a first solid and a first liquid composition – paragraph 15; fig. 1a) by mechanically separating the cells or cell aggregates from adipose tissue moving through the milling device by means of a multiplicity of blades (sweeping the first plurality of blades against a second plurality of blades is mechanically separation – paragraph 15), the blades being arranged in a spaced arrangement with respect to the overall direction of flow (sample flow through the space between the blades - Fig. 1A and paragraph 42) and the blades moving about an axis of rotation (blades 106 rotate about an axis - Fig. 1b), the axis of rotation being provided essentially parallel to said overall direction of 
continuously withdrawing the processed tissue comprising the separated cells from the milling device (contents of the port may be removed by syringe via a port such as a Luer lock, or may be pushed or suctioned through a channel – paragraph 56; fig. 1a, syringe 114).
Regarding claim 22, Vossman teaches a method according to claim 17, further comprising: continuously withdrawing the processed tissue comprising the cell aggregates separated cells from the milling device by applying a suction (syringe 114 – Fig. 1a) to an outlet of the milling device (opening to a cavity 113 – Fig. 1a) and/or by applying a pressure to an inlet of the milling device (contents of the port may be removed by syringe via a port such as a Luer lock, or may be pushed or suctioned through a channel – paragraph 56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Vossman as applied to claim 17 above in view of Wolfinbarger et al (US20040067582A1 published 04/08/2004; hereinafter Wolf).
Regarding claim 18, Vossman teaches a method according to claim 17.
However, Vossman does not teach wherein: the flow rate through the milling device in operation is at least 100 ml/min.
Wolf teaches a process for preparing tissues wherein the flow rate through a device in operation is at least 100 ml/min, preferably at least 200 ml/min (flow rates including, for example, from about 100 mls/min to about 500 mls/min). It would be advantageous to use this range of flow rates to optimize the device’s processing capacity without causing excess damage to tissues samples in the device.

Regarding claim 19, Vossman teaches a method according to claim 17, wherein: the flow rate through the milling device in operation is at least 200 ml/min.
However, Vossman does not teach wherein: the flow rate through the milling device in operation is at least 200 ml/min.
Wolf teaches a process for preparing tissues wherein the flow rate through a device in operation is at least 100 ml/min, preferably at least 200 ml/min (flow rates including, for example, from about 100 mls/min to about 500 mls/min). It would be advantageous to use this range of flow rates to optimize the device’s processing capacity without causing excess damage to tissues samples in the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Vossman, by adding the range of flow rate, taught by Wolf, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman and Wolf both teach tissues processing methods.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vossman as applied to claim 1 above in view of Huang et al (US20150037436A1 published 02/05/2015; hereinafter Huang).
Regarding claim 20, Vossman teaches the method according to claim 17.
However, Vossman does not teach further comprising: controlling the speed of rotation to a predefined constant speed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Vossman, with the rpm range, taught Huang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Vossman and Huang teach lipid separation processes.
Regarding claim 21, Vossman, modified by Huang, teaches the method according to claim 20, wherein: the constant speed is between 700-1100 rpm (at least one rotating blade rotating at a rate in the range of from about 1,000 rpm to about 20,000 rpm – paragraph 575).
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “continuous process” and “the method according to the present invention achieves continuous processing, where feeding, processing, and withdrawing are all performed continuously and at the same time”) is not recited in the rejected claim(s). The method of the instant application claims “continuously feeding”, “continuous controlled processing the adipose tissue inside the milling device”, and “continuously withdrawing”, and these limitations are interpreted under BRI as steps in a milling method that start and stop without interruption during operation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With regard to the applicant’s argument that “Vossman concerns batch processing” and does not teach a continuous process, is found to be unpersuasive. Vossman teaches multiple embodiments 
   Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                 /T.C.S./Examiner, Art Unit 1798               

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797